DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-4, 6-8, 12-14, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a motor that is operatively connected to the rotatable shaft that rotates the rotatable shaft and the rotatable support conveyor” which is indefinite. The recitation “connected to the rotatable shaft that rotates the rotatable shaft” is confusing. Examiner recommends applicant to change the limitation to --a motor that is operatively connected to a rotatable shaft and that is configured to rotate the rotatable shaft and the rotatable support conveyor--.
Claim(s) 3-4 is/are rejected as being dependent from claim 2 and therefor including all the limitation thereof.
Claim 6 recites the limitation “a powder storage vessel” which is indefinite. Claim 1 recites/introduces “a powder storage vessel”. Are the powder storage vessels same or different? How many powder storage vessels are required by claim 6? Examiner recommends applicant to change the limitation to --the powder storage vessel-- in light of applicant’s specification.  
Claim(s) 7 is/are rejected as being dependent from claim 6 and therefor including all the limitation thereof.
Claim 8 recites the limitation “the powder distributor comprises a relatively rigid connecting portion that mounts to the rotatable support conveyor and the rake portion that is relatively flexible compared to the connecting portion” which is indefinite. The term “relatively” is a relative/subjective term which renders the claim indefinite. The terms “relatively rigid” and “relatively flexible” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner recommends applicant to change the limitation to --the powder distributor comprises a rigid connecting portion that mounts to the rotatable support conveyor, and the rake portion is flexible when compared to the rigid connecting portion--. 
Claim 12 recites the limitation “the rotatable shaft” which is indefinite. There is insufficient antecedent basis for this limitation in the claim(s). Examiner recommends applicant to change the limitation to --a rotatable shaft--.
Claim 12 recites the limitation “a motor that is operatively connected to the rotatable shaft that rotates the rotatable shaft” which is indefinite. The recitation “connected to the rotatable shaft that rotates the rotatable shaft” is confusing. Examiner recommends applicant to change the limitation to --a motor that is operatively connected to a rotatable shaft and that is configured to rotate the rotatable shaft--. 
Claim(s) 13-14 is/are rejected as being dependent from claim 12 and therefor including all the limitation thereof.
Claim 18 recites the limitation “mounting a relatively rigid connecting portion of the powder distributor to the rotatable support conveyor, wherein the rake portion is relatively flexible compared to the connecting portion” which is indefinite. The term “relatively” is a relative/subjective term which renders the claim indefinite. The terms “relatively rigid” and “relatively flexible” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 Kitamura (US 20210069975) is regarded as the closest prior art to the claimed invention.  
Regarding claim 1, Kitamura discloses an additive manufacturing apparatus (Fig. 1) for forming a three-dimensional article through successive fusion of parts of layers of a powder material, which parts correspond to successive cross-sections of the three-dimensional article (P0033 and Abstract), the additive manufacturing apparatus comprising:
a process chamber housing (2) enclosing a process chamber (P0034 and Fig. 1); and
a … support conveyor (7) … connected to a … side of the process chamber housing … (P0044 and Figs. 1-2), the … support conveyor (7) including an opening (not shown) that extends therethrough for dispensing powder material from a powder storage vessel (9) located on the … support conveyor and a powder distributor comprising a rake portion (22) that is located between the … support conveyor and the bottom of the process chamber housing (P0039-0040, 047, 0070, and Fig. 1).

    PNG
    media_image1.png
    565
    655
    media_image1.png
    Greyscale

Kitamura fails to disclose or suggest that the support conveyor is a rotatable support conveyor, that the rotatable support conveyor is rotatably connected to a bottom of the process chamber housing by a rotatable shaft, and that the rotatable support conveyor includes an opening that extends therethrough as instantly claimed. 
No other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combining to render the claimed invention obvious.
The missing limitations differentiate the claimed invention from the prior art of record in terms of function and structure and impart the advantages of dispensing powder to a build location in a reliable and repeatable manner while reducing exposure of moving components to powder material ([0003] and Figs. 
Regarding claim 11, Kitamura, as applied to claim 1 above, is regarded as the closest prior art. Claim 11 is deemed novel and non-obvious over the prior art of record for the same reasons as claim 1 above. Claims 12-20, which depend from claim 11, are also deemed novel and non-obvious over the prior art of record.
Claims 1, 5, 9-11, 15-17, and 19-20 are allowed.
Claims 2-4, 6-8, 12-14, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Blackmore (US 10046412 – of record) discloses use of a rake mechanism (400) as a suitable powder spreading device (Fig. 3 and accompanying text);
Myerberg (US 20180304367 – of record) discloses an additive manufacturing apparatus in accordance with the state of the art (P0028 and Fig. 1); and
 Godfrey (US 5833092 – of record) discloses a rotary supply hopper 12 (abstract and Figs. 13). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743